   Case: 1:20-cv-04423 Document #: 30 Filed: 09/14/20 Page 1 of 2 PageID #:4205




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

VOLKSWAGEN GROUP OF AMERICA,
INC.,                                             Case No. 20-cv-04423

                        Plaintiff,                Judge Charles R. Norgle
       v.
                                                  Magistrate Judge Jeffrey Cole
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
                        Defendants.


                    NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Volkswagen

Group of America, Inc. (“Plaintiff”) hereby dismisses this action without prejudice as to the

following Defendants:

              Defendant Name                                       Line No.
               CHANONE US                                             60
             Chunling Accessories                                     62
              JYMY Auto parts                                         71
   Case: 1:20-cv-04423 Document #: 30 Filed: 09/14/20 Page 2 of 2 PageID #:4206




Dated this 14th day of September 2020.   Respectfully submitted,


                                         /s/ Allyson M. Martin
                                         Amy C. Ziegler
                                         Justin R. Gaudio
                                         Allyson M. Martin
                                         Thomas J. Juettner
                                         Greer, Burns & Crain, Ltd.
                                         300 South Wacker Drive, Suite 2500
                                         Chicago, Illinois 60606
                                         312.360.0080 / 312.360.9315 (facsimile)
                                         aziegler@gbc.law
                                         jgaudio@gbc.law
                                         amartin@gbc.law
                                         tjjuettner@gbc.law

                                         Counsel for Plaintiff Volkswagen Group of America,
                                         Inc.




                                            2
